Citation Nr: 1120085	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-24 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral vision loss.

2.  Entitlement to service connection for neck pain, radiating to shoulders and upper back.

3.  Entitlement to service connection for a disability manifested by sleep disturbance.

4.  Entitlement to service connection for a disability manifested by low back pain radiating down left leg.

5.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for sinusitis and inhalation disability as due to a qualifying chronic disability.

6.  Entitlement to service connection for sinusitis and inhalation disability as due to  a qualifying chronic disability.

7.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for a left shoulder disability.

9.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for tinnitus.

12.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active duty service from July 2005 to November 2005, with reportedly additional active duty service from June 2007 to June 2008, and from December 2009 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2008, a statement of the case was issued in May 2009, and a substantive appeal was received in June 2009.

The Veteran testified at a Board hearing in August 2010.  At the time of the Board hearing, the Veteran submitted additional medical evidence along with a waiver of RO consideration.  However, as all of the contested issues must be returned for further development, the RO will have the opportunity to review such evidence.

The Board notes that this appeal originally included a number of additional issues beyond what is currently on appeal before the Board.  The May 2009 statement of the case addressed 14 separate issues.  However, the Veteran's June 2009 substantive appeal expressly limited the appeal to the issues addressed by the Board at this time.  The eight issues identified in the June 2009 substantive appeal are listed above, including four issues which were based upon the Veteran's petitions to reopen previously denied claims of entitlement to service connection.  As this Board decision grants the Veteran's petitions to reopen those claims, four additional issues have been added to the list to represent the merits adjudication of each of those newly reopened issues.

The issues of entitlement to service connection for: disability manifested by sleep disturbance, disability manifested by low back pain radiating down left leg, sinusitis and inhalation disability, left shoulder disability, bilateral hearing loss, and tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On the record and in writing, during his August 2010 Board hearing, the Veteran withdrew his appeal of the issue of entitlement to service connection for bilateral vision loss.

2.  On the record and in writing, during his August 2010 Board hearing, the Veteran withdrew his appeal of the issue of entitlement to service connection for neck pain, radiating to shoulders and upper back.

3.  A March 2006 rating decision denied the Veteran's claims of entitlement to service connection for sinus problems (claimed as due to exposure to environmental hazards / undiagnosed illness), entitlement to service connection for left shoulder disability (claimed as shoulder pain), entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus; the appellant was notified of his appellate rights, but did not appeal the decision.

4.  In May 2008, the appellant requested that his claims of entitlement to service connection for sinus problems, entitlement to service connection for left shoulder disability, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus be reopened.

5.  Certain evidence received since the March 2006 rating decision is not cumulative of the evidence of record considered at the time of the March 2006 denial, relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for sinus problems, entitlement to service connection for left shoulder disability, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus, and raises a reasonable possibility of substantiating each claim.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the appeal of the issue of entitlement to service connection for bilateral vision loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal have been met with respect to the appeal of the issue of entitlement to service connection for neck pain, radiating to shoulders and upper back.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The March 2006 rating decision denying service connection for sinus problems (claimed as due to exposure to environmental hazards / undiagnosed illness), entitlement to service connection for left shoulder disability (claimed as shoulder pain), entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  Evidence received since the March 2006 rating decision is new and material in connection with the petition to reopen the claims of entitlement to service connection for sinus problems, entitlement to service connection for left shoulder disability, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus, and those claims of entitlement to service connection have been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal of Claims Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issues of entitlement to service connection for bilateral vision loss and entitlement to service connection for neck pain, radiating to shoulders and upper back, the Veteran expressly withdrew his appeal of these matters at the outset of the August 2010 Board hearing, as documented in the hearing transcript and in a separate signed written statement.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal on those matters, and those issues are dismissed.

New and Material Evidence

In a March 2006 decision, the RO denied the Veteran's claims of entitlement to service connection for sinus problems (claimed as due to exposure to environmental hazards / undiagnosed illness), entitlement to service connection for left shoulder disability (claimed as shoulder pain), entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus.

In arriving at these decisions, the RO reviewed the available medical records to find that there was no evidence showing any medical diagnosis of a pertinent chronic disability, nor otherwise any objective medical detection of any pertinent pathology, relevant to any of the claims at issue.  The March 2006 RO denial referred to the fact, for each issue, that the Veteran failed to report for a VA examination scheduled for the purpose of evaluating these claims.

The Veteran was informed of his appellate rights in connection with this March 2006 denial when the decision was mailed to him in March 2006.  The Veteran did not file a timely notice of disagreement with that decision, and it therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  In May 2008, the appellant submitted a request to reopen the four claims discussed above (amongst additionally raised new claims).  In an August 2008 rating decision, the RO denied the petition to reopen any of the four claims, finding that no new and material evidence had been submitted.  In the May 2009 statement of the case, the RO again denied the petition to reopen that claims of entitlement to service connection for bilateral hearing loss and tinnitus.  However, the May 2009 statement of the case states that the RO did reopen the claims of entitlement to service connection for sinus disability and left shoulder disability.  In any event, the Board is not bound by the RO determination and must nevertheless consider whether new and material evidence has been received to reopen the claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Court has held VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The March 2006 RO rating decision is the most recent final disallowance of the four claims of entitlement to service connection addressed in this section.

The definition of 'new and material evidence' as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This new regulation provides: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a)).  This latest definition of new and material evidence only applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  As the appellant filed the request to reopen in 2008, the revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the prior final denial essentially featured service treatment records from the Veteran's first tour of active duty; the evidence at that time did not establish any medically diagnosed chronic disability associated with the Veteran's claims.  Since that time, however, the Veteran has had additional active duty and has submitted new private medical evidence pertaining to each issue.  The Veteran has testified (including at his August 2010 Board hearing) that he has been medically advised to undergo surgery to repair his left shoulder.  New evidence presented in private medical records includes September 2010 medical reports referring to structural tearing within the Veteran's left shoulder joint.  Additionally, the Veteran has submitted May 2006, June 2006, and May 2007 records showing medical attention and treatment concerning a sinus diagnosis.  The Veteran also submitted a September 2010 private audiology report that indicates a medical impression of mild sensorineural hearing loss.  The Veteran has also submitted documentation indicating that he reported tinnitus ('ringing in the ears') in addition to hearing loss and other problems in an August 2008 Post-Deployment Health Re-Assessment (PDHRA).

At the time of the March 2006 denial, the RO found that there was no evidence showing any medical diagnosis of a pertinent chronic disability, nor otherwise any objective medical detection of any pertinent pathology, relevant to any of the claims at issue.  The Veteran's submissions identified in the preceding paragraph have since provided new evidence relating to the basis of the prior final denial of each issue.  The Veteran has provided evidence that indicates the existence of a pertinent chronic disability relevant to each claimed disability for the four issues addressed in this section.

Thus, new evidence submitted since the prior final denial speaks directly to the unestablished factual contention that the Veteran currently suffers from chronic medical disabilities consistent with each claim.  The Board views the new evidence as new and material to the Veteran's claims as it includes new information relating to unestablished facts in a manner reasonably supportive of the claims.  Each claim has therefore been reopened.  After further development, the underlying merits of each claim will be considered.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time since it is anticipated that any deficiencies with regard to VCAA notice or the duty to assist the Veteran will be addressed and remedied while on remand to the RO.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

The claim of entitlement to service connection for bilateral vision loss has been properly withdrawn from this appeal by the Veteran.  Thus, this issue is dismissed.

The claim of entitlement to service connection for neck pain, radiating to shoulders and upper back, has been properly withdrawn from this appeal by the Veteran.  Thus, this issue is dismissed.

New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for sinusitis and inhalation disability as due to  a qualifying chronic disability.  To this extent, the appeal is granted, subject to the following remand section of this decision.

New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left shoulder disability.  To this extent, the appeal is granted, subject to the following remand section of this decision.

New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  To this extent, the appeal is granted, subject to the following remand section of this decision.

New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for tinnitus.  To this extent, the appeal is granted, subject to the following remand section of this decision.


REMAND

The Veteran testified at his August 2010 Board hearing that he has had three deployments for active duty military service.  The Veteran identified active duty service from July 2005 to November 2005 (the only period documented by the single Form DD-214 in the claims file), from June 2007 to June 2008, and from December 2009 to August 2010 (for which there are no service treatment records in the claims file).  The claims file does not currently contain complete appropriate documentation of all of these periods of active duty service; in particular, the claims file does not reflect that there has been any attempt to obtain any service treatment records for the Veteran's reported deployment from December 2009 to August 2010.

Thus, the Board finds that the RO/AMC should take appropriate steps in order to obtain the necessary service records and determine the dates and status of any periods of service following the active duty service documented in the year 2005.

Additionally, the Board notes that the Veteran has not been afforded any VA examinations to evaluate the nature and etiology of the disabilities for which he claims entitlement to service connection in this case.  The Board notes that the Veteran failed to report for a VA examination appointment in connection with some of these issues in connection with a prior RO adjudication.  The Board finds that under the circumstances, and especially in light of the new evidence the Veteran has added to the claims-file, VA examinations are warranted for every claim currently on appeal.

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the McLendon criteria appear to have been met in this case.  

The Board observes that the processing of the Veteran's appeal has overlapped the times of the reported recent periods of active duty service.  As a result, he has credibly and competently reported manifestations of each claimed disability within one year following periods of service; this is significant to the extent that certain of the claimed disabilities may be subject to the one-year presumptive period under 38 U.S.C.A. §§ 1101, 1112 and 38 C.F.R. §§ 3.307, 3.309.

Additionally, a May 2008 service treatment record identified by the Veteran documents "L shoulder problems" as well as "low back problems" and "problem sleeping" at a time that appears to be during the Veteran's reported second period of active duty service.  The May 2008 record further appears to indicate that a "LOD" or line of duty determination may have been made concerning the left shoulder and low back injuries.  The Veteran has credibly and competently provided testimony indicating that he experienced tinnitus and diminished hearing acuity apparently associated with noise exposure during active duty service.  The Veteran has also submitted a May 2008 service treatment record containing his own statement at that time complaining of injuries to the lower back and left shoulder, and stating that he "continue[s] to have sinus problems."

In the Board's decision finding new and material evidence, above, evidence of record was discussed that indicates current manifestations of chronic disabilities involving the sinuses, the left shoulder, hearing loss, and tinnitus.  The Board further finds that the contemporaneous in-service evidence showing that the Veteran reported low back problems does, in light of the recentness of that in-service May 2008 report, serve as evidence indicating current symptoms of low back disability.  Likewise, the Veteran's May 2008 report of problems sleeping serves as evidence indicating current symptoms of sleeping disturbance.  The Veteran's more recent testimony concerning his disability symptoms has been consistent with these indications.

Thus, the Board finds that the McLendon criteria are met in this case.  The Board finds that for each disability on appeal, there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A VA examination with medical opinion is necessary for each issue remaining on appeal.  

The Board also notes that the Veteran's contentions, including as presented in the prior adjudication of the now reopened claims of entitlement to service connection, have suggested that he may suffer from some of the claimed disabilities due to environmental hazards from deployment abroad and/or undiagnosed illness. 

Service connection may also be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

As the Veteran's service and contentions raise the potential consideration of undiagnosed illness in this case, the VA examiners in this case should accordingly consider whether it may be determined that no current disability may be diagnosed to account for his claimed disability symptoms.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps in order to obtain the necessary service records and determine the dates and status of any periods of service following the active duty service documented in the year 2005.  In particular, confirmation of the active duty deployments the Veteran has described from June 2007 to June 2008, and from December 2009 to August 2010, should be obtained.  Any pertinent service treatment records from recent service that are not already of record in the claims-file should be obtained and added to the claims-file.

2.  After completion of the above, the RO/AMC should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the claimed (a) sleep disturbance, (b) low back disability, (c) sinus and inhalation disability, (d) left shoulder disability, (e) bilateral hearing loss, and (f) tinnitus.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examinations.  All examination findings should be clearly reported.

The appropriate examiner(s) should clearly identify each currently diagnosed pathology manifesting in (a) sleep disturbance, (b) low back disability, (c) sinus and inhalation disability, (d) left shoulder disability, (e) bilateral hearing loss, or (f) tinnitus.

As to each such current disability identified in responding to the above, the appropriate examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.  The pertinent service treatment records referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with each medical opinion.

For any pertinent symptom complaints for which no current diagnosed disability can be identified, the examiner(s) should note if there is objective evidence of any pertinent signs and symptoms (such as joint pain or insomnia/sleep disturbance) and clearly explain whether or not such signs and symptoms can be attributed to known clinical diagnoses.  If the signs and symptoms can be verified and can be attributed to a known clinical diagnosis, the examiners should offer an opinion as to each such known clinical diagnosis as to whether it is at least as likely as not related to the Veteran's military service.  If the examiner(s) find that there is no evidence of any claimed signs and symptoms, or if there is objective evidence of claimed signs and symptoms which cannot by history, physical examination and laboratory tests be attributed to a known diagnosis, this should be clearly stated in the examination report.

A rationale should be furnished for all opinions.

3.  In the interest of avoiding future remand, the RO/AMC should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


